Citation Nr: 0617139	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  98-04 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  He died in December 1996.  The appellant claims as his 
surviving spouse.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts which denied service connection for the cause 
of the veteran's death.

In August 2001 the appellant and her son testified before a 
Veterans Law Judge sitting at the RO.  A transcript of that 
hearing is of record.  In January 2001 the Board remanded the 
claim for further development.  The claim was again remanded 
in February 2006 to afford the appellant an additional 
hearing before the undersigned.  A transcript of that hearing 
is also of record.


FINDINGS OF FACT

1.  The veteran died in December 1996.  The death certificate 
lists the cause of death as cardiopulmonary arrest due to end 
stage cardiomyopathy.  Renal failure was also listed as an 
underlying cause.

2.  At the time of his death, service connection was in 
effect for shrapnel fragment wounds of the right thigh, rated 
as 40 percent disabling; shrapnel fragment wounds of the 
right foot, rated as 20 percent disabling, shrapnel fragment 
wounds of the left forearm, rated as 10 percent disabling; 
shrapnel fragment wounds of the left ankle, rated as 10 
percent disabling; a postoperative scar of the right thigh, 
rated as noncompensably disabling; dermatitis of the face and 
chest, rated as noncompensably disabling.  The combined 
evaluation for the veteran's service-connected disabilities 
was 70 percent from November 1946.

3.  Cardiomyopathy and renal failure were neither 
demonstrated during the veteran's active service nor for many 
years thereafter.

4.  The veteran's service-connected disabilities did not play 
a material role in his death; render him less able to 
withstand the effects of his fatal underlying disease or 
diseases; or hasten his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially in causing the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the present case, the appellant's claim was received in 
May 1997, long before the enactment of the VCAA.  

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a VCAA letter dated in June 2004 
instructed appellant regarding the evidence necessary to 
substantiate the claim of entitlement to service connection 
for the cause of the veteran's death, and requested that she 
identify evidence supportive of the claim.  The letter 
apprised the appellant of the evidence of record and told the 
appellant which evidence VA was responsible for obtaining, 
and which evidence VA would make reasonable attempts to 
obtain.  The appellant's claim was subsequently 
readjudicated, and supplemental statements of the case were 
issued in May 2005, July 2005, and September 2005.  Thus, the 
notice provided was in compliance with Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained, and a file review was requested by a VA 
specialist, who rendered an opinion in the case.  Neither the 
appellant nor her representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

The record discloses that the veteran was wounded in action 
in April 1945, by fragments of a German hand grenade.  He 
suffered a compound, comminuted, complete fracture of the 
femur.   A December 1945 treatment record indicates that 
there was shrapnel imbedded in the soft and bony tissues of 
both ankles and legs.  Scars were noted on the right lower 
extremity, the left ankle, and the left forearm.  There was a 
one-inch shortening of the right lower extremity.  

There is no indication that the veteran had foreign service 
other than that in Europe.

In January 1946, the veteran was found to be unfit for 
further military service due to weakness and pain in the 
right lower extremity on prolonged standing and marching.  
His discharge records reflect that he was awarded the Purple 
Heart Medal.

A July 1946 VA examination disclosed that the veteran's 
cardiovascular system was normal.  No cardiopulmonary or 
renal difficulties were noted on VA examinations conducted in 
December 1947 and April 1951.

A February 1977 private treatment record indicates that the 
veteran had previously shown borderline diabetes by glucose 
tolerance test.  The physician indicated that with a strict 
weight reduction diet, the veteran had controlled his 
tendency toward diabetes.

The veteran was admitted to the New England Medical Center in 
November 1996.  The hospital summary indicates that over the 
previous one and one half years the veteran's dyspnea had 
progressed to the point that he could not longer perform 
daily functions.  The veteran was evaluated for surgery but 
was determined to be a high risk patient due to a 
longstanding history of diabetes, ischemic cardiomyopathy, 
renal insufficiency, and tricuspid insufficiency.  He 
required active diuresis throughout his hospitalization.  His 
renal function began to deteriorate, and he eventually 
required intubation.  He became progressively more lethargic 
and neurologically unresponsive.  The veteran eventually 
expired following cardiopulmonary arrest.  An autopsy was not 
performed.  

A July 1997 letter from S.M., M.D. indicates that the veteran 
had suffered from progressive cardiac decompensation and 
circulatory difficulties, ultimately leading to his death.  
She stated that there were "multiple causes of dilated 
cardiomyopathy including coronary artery disease (wartime 
stress ?) parasitic infection (? where stationed in war) and 
cobalt (? in shrapnel)."

In an October 1997 letter, B.E.C., M.D. noted that she was 
not sure that she could state the specific cause of the 
veteran's cardiomyopathy.  She indicated that the veteran had 
suffered from a very severe dilated cardiomyopathy when he 
first presented to her in November 1993.  She pointed out 
that Dr. M. had implied that there may have been some 
exposure to any type of substance that may have contributed 
to the veteran's decreased heart function.  She noted that 
she had received information from the New England Medical 
Center, but it was not clear that there was evidence for 
significant coronary artery disease.  She stated that across 
the world, the most common cause of the veteran's particular 
type of cardiomyopathy was an infectious etiology that was 
most common in Brazil and South America.  Dr. C. indicated 
that she could not comment on whether the veteran's shrapnel 
wound resulted in his heart problem, as she was unsure 
whether there was data to support such as a cause.  She did 
state that cobalt had been known to result in cardiomyopathy 
and if there was cobalt in the shrapnel, it could be a cause.  
She concluded that while the etiology of the veteran's 
cardiomyopathy, a war-related effect could not be excluded.  

At her August 2001 hearing, the appellant argued that the 
veteran's cardiomyopathy was related to cobalt that was 
contained in the retained shrapnel fragments.  She related 
that he had first been diagnosed with a heart problem during 
the mid-1970s.  she stated that his shrapnel fragment wounds 
bothered him, and that he had swelling in his ankles.  

During the hearing, the appellant submitted a statement from 
Dr. M.  The statement indicated that there was a better than 
even chance that the cause of the veteran's death was 
affected by the shrapnel wound received during the war, and 
its effect on his circulatory system over the years.  

The appellant also submitted treatise information regarding 
cobalt and occupational health issues regarding that 
substance.  It notes that pulmonary fibrosis and 
cardiomyopathy were areas of concern.  It also indicates that 
exposure to high levels of cobalt can be harmful, with 
effects on the lungs and heart.  

An opinion regarding the cause of the veteran's death was 
sought from a VA physician in April 2005.  The physician 
noted that the veteran had died as a consequence of 
cardiopulmonary arrest related to end stage cardiomyopathy 
and complicated by renal failure.  He also noted that the 
veteran had been service-connected for multiple shrapnel 
wounds with retained metallic fragments and a healed fracture 
of the right femur.  He indicated that the veteran developed 
congestive heart failure which was attributed to dilated 
cardiomyopathy.  He noted that a very low left ventricular 
ejection fraction of 15 percent was related to the veteran's 
cardiomyopathy.  The hospitalization and events leading to 
the veteran's death were reviewed.  The physician indicated 
that despite the fact that the veteran's cardiomyopathy was 
considered idiopathic, a number of factors had been 
considered to be potentially causal in nature.  Among those 
factors, he noted parasitic diseases, diabetes mellitus, 
thyroid disease and a number of hereditary conditions, as 
well as trace elements including cobalt.  However, he noted 
that cobalt had been implicated in only two documented 
situations.  He stated that metallic components of shrapnel 
were usually primarily iron and lead contaminated by small 
amounts of chromium, nickel, and other metals, but not 
usually cobalt.  He pointed out that retained metal fragments 
of shrapnel became progressively cased in heavy fibrotic 
tissues and were not in contact with either the arteriovenous 
circulation of the lymphatic system.  He concluded that it 
was unlikely that some infinitesimal low grade exposure to a 
trace metal retained in a metallic fragment would result in 
damage to the myocardium some 40 years after the acute 
injury.  He stated that it was more likely that the veteran's 
longstanding diabetes mellitus contributed significantly to 
development of dilated cardiomyopathy, even in the absence of 
significant large vessel coronary atherosclerosis.  The 
physician also reviewed the statements of the veteran's 
private physicians.  With respect to statements by Dr. M., 
the physician indicated that she had given no rationale for 
the possible relationship she suggested.  He concluded that 
it was less likely than not that the veteran's service-
connected condition contributed substantially or materially 
to the cause of death of resulted in sufficient debilitating 
effects to render him less able to withstand the effects of 
the primary cause of death.

In an April 2005 letter, R.M.D., M.D., the veteran's primary 
care physician,  asserted that cobalt was present in shrapnel 
and that cobalt could cause cardiomyopathy.  He stated that 
to such extent, it would seem reasonable to assume that the 
veteran's cardiomyopathy was a direct result of the war 
injury and that disability benefits should continue.  He 
noted that although he remembered the veteran well, his 
records had been destroyed.  

In September 2005, the appellant submitted additional 
treatise information.  One document indicates that the 
general population is exposed to low levels of cobalt in air, 
water and food, and that cobalt has beneficial and harmful 
effects on health.  It notes that at high levels, it may harm 
the  lungs and heart.  

An October 2005 statement from the appellant asserts that the 
veteran was never treated for diabetes.  

A December 2005 letter from Dr. D. indicates that the veteran 
had syndrome of impaired glucose tolerance which was treated 
with diet.  He indicated that if the appellant's claim was 
denied on the basis of ischemic cardiomyopathy as a result of 
"hardening of the arteries", he could not argue with that, 
as such was not an uncommon event and was not related to 
diabetes.

At her April 2006 hearing, the appellant's representative 
argued that the shrapnel fragments had been in the veteran's 
system for many years and the odds were that the fragments 
contained cobalt.  He pointed to documents obtained from the 
Internet to support the argument that the veteran was exposed 
to cobalt through the shrapnel fragment wounds and that 
cobalt caused his cardiomyopathy.  The appellant indicated 
that although the veteran's cardiomyopathy had been 
attributed to diabetes, he had never been diagnosed with that 
disease.  The appellant's representative noted that cobalt 
was mined in Europe and Russia and used heavily in Europe.  
He stated that historical documents had indicated that many 
metals were used in making World War II munitions.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It must be shown that there was a causal connection.  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death from the view point of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  In cases 
where the primary causes of death are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

As noted above, at the time of the veteran's death, service 
connection had been established for shrapnel fragment wounds 
of the right thigh, rated as 40 percent disabling; shrapnel 
fragment wounds of the right foot, rated as 20 percent 
disabling, shrapnel fragment wounds of the left forearm, 
rated as 10 percent disabling; shrapnel fragment wounds of 
the left ankle, rated as 10 percent disabling; a 
postoperative scar of the right thigh, rated as 
noncompensably disabling; dermatitis of the face and chest, 
rated as noncompensably disabling.  The combined evaluation 
for the veteran's service-connected disabilities was 70 
percent from November 1946.

Having carefully reviewed the evidence pertaining to the 
appellant's claim, the Board has concluded that service 
connection for the cause of the veteran's death is not 
warranted.  As an initial matter, the Board notes that the 
medical conditions listed on the veteran's death certificate 
were not demonstrated either during the veteran's active 
military service or for many years thereafter.

The  Board acknowledges that private physicians have provided 
statements in support of the appellant's claim.  Such 
statements constitute positive evidence that must be 
considered.  However, it is incumbent on the Board to assign 
the weight of such evidence.  The July 1997 letter from Dr. 
M. indicates that multiple causes exist for dilated 
cardiomyopathy, and named such causes.  She questioned the 
possibility of wartime stress.  Her statement does not 
establish a relationship to service.  In the context of the 
statement, the notation is speculative and inconclusive.  In 
sum, the notation is not probative.  Smith v. Brown, 10 
Vet.App. 44, 45 (1996); Lee v. Brown, 10 Vet.App. 336 (1997).  
Moreover, Dr. M. did not specifically indicate that the 
causes she named were present in the veteran's case, nor did 
she provide any rationale that would support a conclusion 
that such causes were in effect in the veteran's case.  

In her October 1997 letter, Dr. C. indicated that she could 
not comment on whether the veteran's shrapnel wound resulted 
in his heart problem, as she was unsure whether there was 
data to support such as a cause.  She pointed out that Dr. M. 
had suggested that there had been some exposure and noted 
that the most common cause of the veteran's specific form of 
cardiomyopathy was an infectious etiology most common in 
South America.  The Board notes that there is no evidence 
that the veteran served in South America, and the appellant 
has testified that the veteran was never in South America, to 
her knowledge.  She did state that cobalt had been known to 
result in cardiomyopathy and if there was cobalt in the 
shrapnel, it could be a cause.  She concluded that while the 
etiology of the veteran's cardiomyopathy was not clear, a 
war-related effect could not be excluded.  The Board finds 
Dr. C.'s statements to be speculative in nature, and 
insufficient to support a finding of a relationship between 
the veteran's shell fragment wounds and the cause of his 
death.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus); see 
also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(holding that there was a plausible basis for the Board's 
decision that a disability was not incurred in service where 
even the medical evidence favorable to the appellant's claim 
did little more than suggest the possibility that the 
veteran's illness might have been caused by his wartime 
radiation exposure).

The April 2005 letter from Dr. D., while more definitive in 
its tone, is also speculative.  Though Dr. D. purports to 
have knowledge that cobalt exists in shrapnel, he has not set 
forth the underlying basis for that knowledge.  Further, the 
evidence of record fails to demonstrate any definitive 
finding that munitions used during World War II contained 
cobalt.  Dr. D.'s conclusion that the veteran's 
cardiomyopathy was a direct result of the war injury is also 
unsupported, being based upon his assertion that shrapnel 
contains cobalt.  Dr. D. has not established his competence 
to conclude that the metallurgic composition of World War II 
ordinance.  Nor does he establish that the veteran actually 
had cobalt in his system.  

A VA physician reviewed the veteran's claims folder in April 
2005, to include statements made by the veteran's private 
physicians.  He pointed out that Dr. M.'s statement included 
no discussion of the underlying rationale for her conclusion.  
Moreover, he explained the basis for his conclusion that it 
was less likely than not that the veteran's service-connected 
condition contributed substantially or materially to the 
cause of his death.  He specifically pointed out that it was 
unusual for the metallic components of shrapnel to contain 
cobalt, and that retained metal fragments of shrapnel became 
progressively cased in heavy fibrotic tissues and were not in 
contact with the arteriovenous circulation or the lymphatic 
system.  He deemed it unlikely that some infinitesimal low 
grade exposure to a trace metal retained in a metallic 
fragment would result in damage to the myocardium more than 
40 years after the acute injury.  While the cause of the 
veteran's cardiomyopathy is not proven in the record, the 
most probative evidence, consisting of the well rationalized 
report of the VA physician, supports the conclusion that a 
service-connected disability or any incident of service did 
not contribute substantially or materially to the cause of 
death.

The Board has considered the appellant's assertions that the 
veteran's service-connected shrapnel fragment wounds were 
related to his cardiomyopathy; however, as a layperson, she 
is not qualified to render an opinion concerning question of 
medical causation.   See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The Board has been presented with positive and negative 
evidence in this case.  However, the opinions linking the 
veteran's cardiomyopathy to shrapnel fragment wounds and 
possible exposure to cobalt are conclusory or speculative and 
are accorded little probative value.  The most probative 
evidence establishes that the service-connected disability 
did not influence cardiomyopathy, did not render the veteran 
less capable of resisting the effects of a fatal disease 
process, or otherwise influence death.

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


